Mobley, Justice.
This case is controlled by the decision rendered in Atlanta Newspapers, Inc. v. State of Ga., ante. The plaintiff in error here is the reporter and agent of Atlanta Newspapers, Inc., who wrote the newspaper article which appeared in the Atlanta Journal of June 2, 1959, which was one of the articles upon which the contempt citation was issued in Atlanta Newspapers, Inc. v. State of Ga., ante.

Judgment reversed.


All the Justices concur.

B. P. Gambrell, W. Glen Harlan, John E. Dougherty, Edward W. Killorin, for plaintiff in error.
Paul Webb, Solicitor-General, J. Walter LeCraw, contra.